Vanderbubgh, J.
Action for the conversion of logs by defendant. The matter in controversy here is whether there was evidence sufficient to make a case for the plaintiff in respect to the alleged possession and appropriation of his logs by defendant. The case turns upon the effect to be given to certified copies of the record of certain scale-bills of the surveyor-general of logs, which were received in evidence. The logs in question have certain marks belonging to plaintiff, which were duly recorded in his name in the office of the surveyor-general. The evidence also tended to show that all logs received by defendant in its mill-booms were intended to be and were sawed into lumber.
Was the record of the scale-bills in question, purporting to include the logs bearing plaintiff’s mark, described in the complaint, sufficient to sustain the finding of the court that they came into defendant’s possession? It is claimed by the defendant that these scale-bills do not comply with the statute, and were not properly recorded, *291and hence that the certified copies prove nothing. It appears that they were of the form in common use upon the survey of logs coming into private booms, and made at the request of the owners, of such booms in order to ascertain the marks and quantity of logs therein, and not upon a sale or transfer of logs. Bach of such scale-bills purports to be a “Scale of logs for C. N. Nelson Lumber Oo. in their mill-boom at Stillwater,” followed by several columns purporting to contain the marks of logs, the number of the same, and the amount in feet of each mark, including logs' bearing plaintiff’s mark, and also indicating time and place, as, for example, “Stillwater, Minn., September 30, 1884.”
From this it sufficiently appears that the scale was made for defendant, or at its request, of logs in its mill-boom at Stillwater. The date of the bills is presumptively that of the completion of the scale, for it would be the duty of the officer to make it then. And the columns, in connection with the heading, and the common usage and understanding, are readily interpreted to indicate the marks, number, and quantity of the logs of each mark scaled.
It would appear that in such eases the logs are scaled at the request' of parties requiring it, to indicate the amount and ownership of the logs in particular booms, and not for purposes of transfer or delivery. No scale-mark by the surveyor-general need, therefore, in such cases, be placed in the bill, as contemplated by Gen. St. 1878, c. 32, § 15. The evidence was prima facie sufficient to show defendant’s possession of the logs in controversy, and the fact that they were sawed into lumber was sufficient to show their conversion.
On the motion for a new.trial in the court below, no grounds of the motion were stated, and the record does not disclose the grounds upon which the same was considered and determined. The appeal to this court is to correct errors in the rulings and decision of the trial court. The record should therefore show what matters were passed upon by that court.
Order affirmed.